Citation Nr: 1043284	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-31 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Togus Regional Office in Augusta, 
Maine


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel



INTRODUCTION

The Veteran had various periods of active duty for training from 
May 1975 to April 2002, to include periods from May 15, 1975, to 
September 21, 1975, and from July 16, 1983, to November 19, 1983.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Togus Regional Office (RO) in Augusta, Maine.

The Veteran testified at a hearing before a Decision Review 
Officer at the RO in November 2006.  A transcript of the hearing 
is of record.  He initially requested a Board hearing, but 
withdrew that request in October 2006.

In a July 2008 decision, the Board granted restoration of service 
connection for diabetes mellitus, Type II, and remanded the issue 
of entitlement to a higher initial rating for diabetes mellitus 
for additional development.  In March 2010, the Board remanded 
the matter again for necessary development.  The claim has been 
returned to the Board for appellate action.


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus has required insulin and 
restricted diet; it has not necessitated the regulation of 
activities.

2.  Complications of diabetes, to include diabetic retinopathy 
and erectile dysfunction, are noncompensable and are considered 
part of the diabetic process.





CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for 
diabetes mellitus are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.120, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an initial rating in excess of 20 percent 
for diabetes mellitus.  The Board will first discuss certain 
preliminary matters and will then address the legal criteria and 
the facts of the case at hand.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In August 2008 and March 2010, in response to the Board's two 
remands, the Appeals Management Center (AMC) sent to the Veteran 
letters providing all required notice.

Although full VCAA notice was not sent to the Veteran until after 
the initial adjudication of the claims, the Board finds there is 
no prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claim.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of either claim would have been 
different had complete VCAA notice been provided at an earlier 
time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A 
timing error may be cured by a new VCAA notification followed by 
a readjudication of the claim).

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of the claim herein decided.  In this 
regard, the Board notes that service treatment records (STR) and 
VA and non-VA outpatient records were obtained.  The Veteran was 
afforded appropriate VA examinations.  Neither the Veteran nor 
his representative has identified any outstanding evidence that 
could be obtained to substantiate the claim, and the Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Diabetes mellitus (DM) is rated under 38 C.F.R. § 4.120, 
Diagnostic Code 7913.  The rating criteria for DC 7913 are as 
follows.

A 20 percent rating is warranted for DM requiring insulin and 
restricted diet, or oral hypoglycemic and restricted diet.

A 40 percent rating is warranted for DM requiring insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities).

A 60 percent rating is warranted for DM requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice-a-month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.

A 100 percent rating is warranted for DM requiring more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.

Per Note (1) to Diagnostic Code 7913, compensable complications 
of diabetes are rated separately unless they are part of the 
criteria used to support a 100 percent evaluation, while 
noncompensable complications are considered part of the diabetic 
process. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition of 
remote clinical histories and findings pertaining to the 
disability.

The Veteran is not rated separately for any complications of 
diabetes, though there are findings of erectile dysfunction and 
diabetic retinopathy in the record.  As these complications do 
not warrant separate compensable ratings under the appropriate 
diagnostic codes, including DC 7522 for erectile dysfunction and 
DC's 6064-6080 for diabetic retinopathy, their symptomatology 
will be addressed below as part of the diabetic process under 
DC9313.

In the September 2005 rating decision on appeal, the Veteran was 
granted service connection and a 20 percent rating for diabetes 
mellitus, effective February 24, 2005.  Although service 
connection was severed by the RO in December 2006, it was 
restored in a Board decision in July 2008, and the 20 percent 
rating was reinstated.  

VA and private treatment records reflect that at all times 
relevant to the claim the Veteran's diabetes has been controlled 
via an insulin pump.  He has been managed with education and 
monitoring of his blood sugar, which is controlled through 
nutrition and medications.  Treatment records from Nephrology 
Associates from January 2007 to March 2009 specifically show good 
control with the insulin pump.  The Veteran was noted to have no 
genitourinary problems or complaints.  

The Veteran received a day of inpatient treatment at a private 
facility in February 2009 due to a hypoglycemic event in which he 
drove off the road complaining of dizziness and weakness.  He 
presented at 9:30 a.m. and reported that he ate breakfast at 5:00 
a.m.  He was discharged after he was considered to have improved 
with hydration, food and medication.  The assessment was low 
blood sugar episode.  The Veteran was noted to have not known the 
status of his medications.  

Throughout the appeal period, the Veteran has worked full time as 
a highway toll booth clerk.  He reportedly drives himself to and 
from work and frequently performs the evening shift.  

Evaluation by ophthalmologist S.W., M.D., from Maine Eye 
Associates, yielded a diagnosis of well-controlled diabetes and 
mild non-proliferative diabetic retinopathy (NPDR) in June 2008.  

The Veteran underwent a series of examinations in July and August 
2005 relating to diabetes.  VA genitourinary examination in 
August 2005 revealed no findings of penile deformity on 
examination of the penis.  The Veteran had no genitourinary 
complaints at present.

VA examination in October 2008 revealed that the Veteran was 
performing all activities of daily living.  He reported that he 
had experienced no ketoacidosis or diabetic coma.  He followed a 
restricted diet for diabetes and had lost 20 pounds in the last 
year due to diet and exercise.  The examiner observed that the 
Veteran had no restriction of activities due to diabetes and had 
no additional complaints related to diabetes.  There was no 
peripheral neuropathy or deformity of the penis, as the 
genitourinary examination was considered normal.  The examiner 
noted that the diabetes was well-controlled on the insulin pump.  
The diagnosis included a finding of erectile dysfunction likely 
due to diabetes and prostate cancer.  

The Veteran was afforded a VA eye evaluation in October 2009.  
The examiner reviewed the claims folder.  Following the 
examination, the diagnosis was non-proliferative diabetic 
retinopathy and pseudophakia in both eyes.  These were considered 
most likely due to diabetes.  In an October 2009 addendum, 
following another noted review of the claims folder, the examiner 
concluded that there was no eye disability.  The examiner 
explained that the Veteran's visual acuity was 20/20 in both 
eyes, and that there was no visual field defect.

A VA fee-based endocrinology consultation in July 2010 indicates 
that the Veteran had lost 28 pounds through diet and exercise.  
He was still working full-time as a toll collector.  The Veteran 
reported a personal history of erectile dysfunction.  There was 
no indication of a genitourinary or eye examination.  The 
impression included erectile dysfunction.  

Based on the evidence above the Board finds the Veteran is shown 
to require insulin and restricted diet, which meets the criteria 
for the current 20 percent rating.  However, there is no evidence 
the Veteran's DM has required regulation of activities.  The 
Veteran does not assert, and the medical evidence of record does 
not show, that he has ever been advised that strenuous activities 
could cause complications of his diabetes.  In fact, he leads an 
active lifestyle with exercise and full-time employment.  

The sole factor in establishing entitlement to the next higher 
schedular rating is restriction of activities, which is not shown 
in this case.  Moreover, he does not demonstrate any of the 
additional criteria for any higher rating.

As to his erectile dysfunction and diabetic retinopathy, the 
Board notes that these are considered part of the diabetic 
process, but they remain noncompensable.  Specifically, there is 
no deformity of the penis with loss of erectile power, as 
required for compensable rating under DC 7522.  The 
uncontroverted detailed examination of record definitively showed 
no deformity of the penis.  Moreover, the NPDR was considered 
productive of no eye disability by the VA eye examiner, as there 
was no visual acuity or visual field defect, which is necessary 
for a compensable rating under DC's 6064-6080.  The examiner 
supported his opinion with observations that are consistent with 
the record.  The Board finds these medical opinions to be 
uncontroverted and persuasive inasmuch as they demonstrate 
noncompensable levels of disability.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted more than a 20 percent rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

The record reflects the Veteran has not required frequent 
hospitalizations for his DM and that the manifestations of the DM 
are not in excess of those contemplated by the schedular 
criteria.  In this case, the totality of the manifestations have 
been reviewed under the current schedular criteria, and there are 
no manifestations of the Veteran's particular disability that are 
not adequately addressed.  Thus the scheduler criteria are not 
inadequate.  Accordingly, the Board has concluded that referral 
of this case for extra- schedular consideration is not in order.  

Based on the evidence and analysis above the Board finds the 
criteria for an initial evaluation in excess of 20 percent for DM 
are not met.  Accordingly, the claim must be denied.  As the 
evidence preponderates against the claim the benefit- of-the-
doubt rule is not for application.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type II is denied.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


